         Case 1:20-cv-01024-MKV Document 41 Filed 10/15/20 Page 1 of 1



                                                                USDC SDNY
UNITED STATES DISTRICT COURT
                                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                ELECTRONICALLY FILED
 GARETH HASSON,                                                 DOC #:
                                                                DATE FILED: 10/15/2020
                            Plaintiff,
                                                                 1:20-cv-1024 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 HSBC BANK USA, N.A.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties

have reached a settlement in principle [ECF #40]. Accordingly, IT IS HEREBY ORDERED that

the above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

December 3, 2020. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                      _________________________________
Date: October 15, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  1
